Exhibit 10.1

Dialogic Inc.

1504 McCarthy Boulevard, Milpitas, CA

95035-7405 USA

May     , 2012

 

[Name]

[Address]

Attention:

Dear                     :

This letter agreement (this “Letter Agreement”) is made by and between Dialogic
Inc., a Delaware corporation with offices located at 1504 McCarthy Boulevard
Milpitas, California 95035-7405 (the “Company”), and the undersigned Purchaser
(as defined in the Securities Purchase Agreement (as defined below)). Reference
is hereby made to (i) that certain Securities Purchase Agreement (the
“Securities Purchase Agreement”), dated as of April 11, 2012, by and among the
Company, the Purchaser and the other purchasers identified on the Schedule of
Purchasers attached thereto (the “Other Purchasers”), (ii) each of the Notes (as
defined in the Securities Purchase Agreement) issued by the Company on April 11,
2012 to the Purchaser and each of the respective Other Purchasers pursuant to
and in accordance with the terms of the Securities Purchase Agreement, and
(iii) each of the Voting Agreements (as defined in the Securities Purchase
Agreement), by and among the Company and the purchasers identified on the
Schedule of Purchasers attached thereto. Capitalized terms used herein, but not
otherwise defined, shall have the meanings ascribed to such terms in the
Securities Purchase Agreement.

The Company and each of the Other Purchasers are entering into amendment
agreements substantially similar to this Letter Agreement (the “Other Letter
Agreements”).

In consideration of the premises and the agreements herein and for other
consideration, the sufficiency of which is hereby acknowledged, each Purchaser
and the Company hereby agree, effective as of the Effective Date (as defined
below), to amend (i) Section 4.14 of the Securities Purchase Agreement to extend
the Stockholder Meeting Deadline from June 30, 2012 to August 15, 2012,
(ii) Section 2 of each of the Notes issued to the Purchaser to extend the
Maturity Date (as defined in the Notes) of such Notes from June 30, 2012 to
August 15, 2012, and (iii) the defined term “Transaction Documents” in
Section 1.1 of the Securities Purchase Agreement to include this Letter
Agreement and the Other Letter Agreements.

The Company represents to the Purchaser that (i) the Company and each party to a
Voting Agreement has either executed a written amendment, in the form attached
hereto as Exhibit A (each, an “Amendment” and together, the “Amendments”) or the
Other Letter Agreements, pursuant to which the terms of each Voting Agreement
was amended to extend the deadline set forth in Section 2.1(b) of each
respective Voting Agreement from June 30, 2012 to August 15, 2012, and (ii) each
Amendment is effective prior to, or shall be effective simultaneously with, the
effectiveness of this Letter Agreement. Each Purchaser hereby agrees to each of
the Amendments and to the execution by the Company of each of the Amendments.

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

This Letter Agreement shall not be effective unless and until (i) it is duly
executed by the parties hereto, (ii) the Other Amendments are duly executed by
the Company and each of the respective Other Purchasers, and (iii) each of the
Amendments has been duly executed by the Company and each of the respective
parties to such Amendments (such date, the “Effective Date”).

On or before 8:30 a.m., New York City time, on the fourth (4th) Business Day
following the Effective Date, the Company shall file a Current Report on Form
8-K (the “8-K Filing”) describing the terms of this Letter Agreement and
attaching a copy of the form of this Letter Agreement and the form of
Amendments. It is understood by the Company and the Purchaser that there has
been no disclosure of material non-public information by the Company to the
Purchaser, or any of its affiliates or agents, that will not be disclosed
pursuant to the 8-K Filing.

This Letter Agreement may be executed in any number of counterparts, which
together shall constitute this Letter Agreement. Except as expressly amended by
this Letter Agreement and by each of the Amendments, as applicable, the
Securities Purchase Agreement, each of the Notes, each of the other Transaction
Documents and the Voting Agreement to which the Purchaser is a party shall
remain unchanged and in full force and effect in accordance with their
respective terms and provisions and are hereby ratified and confirmed in all
respects, except that on and after the Effective Date: (i) all references in the
Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Securities Purchase
Agreement shall mean the Securities Purchase Agreement, as amended by this
Letter Agreement and the Other Letter Agreements, (ii) all references in the
other Transaction Documents to the Securities Purchase Agreement, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Securities
Purchase Agreement shall mean the Securities Purchase Agreement, as amended by
this Letter Agreement and the Other Letter Agreements, (iii) all references in
any of the Notes to “this Note”, “the Notes”, “hereto”, “hereof”, “hereunder” or
words of like import referring to any of the Notes or the Notes shall mean such
Note or the Notes, respectively, as amended by this Letter Agreement and the
Other Letter Agreements, (iv) all references in the other Transaction Documents
to any of the Notes, the Notes, “thereto”, “thereof”, “thereunder” or words of
like import referring to any of the Notes or the Notes shall mean such Note or
Notes, respectively, as amended by this Letter Agreement and the Other Letter
Agreements, and (v) all references in the Securities Purchase Agreement to a
Voting Agreement, “thereto”, “thereof”, “thereunder” or words of like import
referring to a Voting Agreement shall mean such Voting Agreement, as amended by
one or more Letter Agreements or as otherwise amended. This Letter Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York (without giving effect to the conflict of laws principles thereof). Any
amendments or modifications hereto must be executed in writing by all parties
hereto.

Please sign where indicated below and return a copy of this executed Letter
Agreement to the Company pursuant to the notice provision set forth in
Section 6.4 of the Securities Purchase Agreement.

[Signature pages follow]



--------------------------------------------------------------------------------

Very truly yours, DIALOGIC INC. By:  

 

Name: Anthony Housefather

Title: EVP Corporate Affairs and General

Counsel

Agreed and Accepted as of this        day

of May, 2012

[Name]

 

By:                                                                             
Name:                                                                        
Title:                                                                          



--------------------------------------------------------------------------------

EXHIBIT A

Form of Amendment to Voting Agreement